Exhibit 10.4

 

PROMISSORY NOTE

 

$150,000

 

August 10, 2009     

San Francisco, California

 

FOR VALUE RECEIVED, receipt of which is hereby acknowledged, Etelos, Inc., a
Delaware Corporation with its principal place of business at 26828 Maple Valley
Highway, #297, Maple Valley, WA 98038 (the “Borrower”) promises to pay to the
order of Enable Growth Partners LP located at One Ferry Building, Suite 255, San
Francisco, California or at such other place as Lender may designate in writing
(the “Lender”) in lawful money of the United States of America, the principal
sum of One Hundred Fifty Thousand Dollars ($150,000) plus interest thereon from
the date the proceeds of the loan evidenced by this Note are disbursed from the
Lender to the Borrower until the Maturity Date (as defined below), whether
scheduled or accelerated, at a fixed interest rate equal to Ten Percent (10%)
per annum.

 

1.                                       Payment.  Payment of principal and
accrued but unpaid interest shall be due and payable in full on February 10,
2010 (the “Maturity Date”), unless due earlier in accordance with the terms of
this Note.

 

2.                                       Events of Default.

 

(a)                                  “Event of Default”, wherever used herein,
means any one of the following events (whatever the reason for such event and
whether such event shall be voluntary or involuntary or effected by operation of
law or pursuant to any judgment, decree or order of any court, or any order,
rule or regulation of any administrative or governmental body):

 

(i)                                     Any default in the payment of the
principal amount of, or the interest on, this Note, when due and payable or any
failure to pay any fees or other charges on this Note when due and payable;

 

(ii)                                  The Borrower or any of its subsidiaries or
any other Person shall fail to provide the Lender with, or to perform any
obligation under this Note or any contract, instrument, addenda, or document
executed in connection with this Note, including without limitation, any rate
option agreement, guaranty, pledge agreement, security agreement, or deed of
trust (all such documents, including this Note, each a “Loan Document”);

 

(iii)                               The Borrower or any of its subsidiaries
shall commence, or there shall be commenced against Borrower or any subsidiary a
case under any applicable bankruptcy or insolvency laws as now or hereafter in
effect or any successor thereto, or the Borrower or any subsidiary commences any
other proceeding under any reorganization, arrangement, adjustment of debt,
relief of

 

1

--------------------------------------------------------------------------------


 

debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to Borrower or any
subsidiary, or there is commenced against Borrower or any subsidiary any such
bankruptcy, insolvency or other proceeding which remains undismissed for a
period of 60 days; or Borrower or any subsidiary is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or Borrower or any subsidiary suffers any appointment of
any custodian or the like for it or any substantial part of its property which
continues undischarged or unstayed for a period of 60 days; or Borrower or any
subsidiary makes a general assignment for the benefit of creditors; or Borrower
or any subsidiary shall fail to pay, or shall state that it is unable to pay, or
shall be unable to pay, its debts generally as they become due; or Borrower or
any subsidiary shall call a meeting of its creditors with a view to arranging a
composition, adjustment or restructuring of its debts; or the Borrower shall
die, become incapacitated, dissolve or terminate the business of the Borrower;
or Borrower or any subsidiary shall by any act or failure to act expressly
indicate its consent to, approval of or acquiescence in any of the foregoing; or
any corporate or other action is taken by Borrower or any subsidiary for the
purpose of effecting any of the foregoing;

 

(iv)                              The Borrower or any of its subsidiaries shall
fail to perform under any other agreement involving the borrowing of money, the
purchase of property, the advance of credit or any other monetary liability of
any kind to any Person, whether such indebtedness now exists or shall hereafter
be created and such default shall result in such indebtedness becoming or being
declared due and payable prior to the date on which it would otherwise become
due and payable;

 

(v)                                 The Borrower shall (a) be a party to any
Change of Control Transaction (as defined below), (b) agree to sell or dispose
all or in excess of 33% of its assets in one or more transactions (whether or
not such sale would constitute a Change of Control Transaction), (c) redeem or
repurchase more than a de minimis number of shares of Common Stock or other
equity securities of Borrower, or (d) make any distribution or declare or pay
any dividends (in cash or other property, other than common stock) on, or
purchase, acquire, redeem, or retire any of Borrower’s capital stock, of any
class, whether now or hereafter outstanding. “Change of Control Transaction”
shall mean the occurrence after the date hereof of any of: (i) an acquisition
after the date hereof by an individual or legal entity or “group” (as described
in Rule 13d-5(b)(1) promulgated under the Securities Exchange Act of 1934, as
amended) of effective control (whether through legal or beneficial ownership of
capital stock of Borrower, by contract or otherwise) of in excess of 33% of the
voting securities of Borrower, (ii) a replacement at one time or over time of
more than one-half of the members of Borrower’s board of directors which is not
approved by a majority of those individuals who are members of the board of
directors on the date hereof (or by those individuals who are serving as members
of the board of directors on any

 

2

--------------------------------------------------------------------------------


 

date whose nomination to the board of directors was approved by a majority of
the members of the board of directors who are members on the date hereof),
(iii) the merger of Borrower with or into another entity that is not
wholly-owned by Borrower, consolidation or sale of 33% or more of the assets of
Borrower in one or a series of related transactions, or (iv) the execution by
Borrower of an agreement to which Borrower is a party or by which it is bound,
providing for any of the events set forth above in (i), (ii) or (iii).

 

(vi)                              Any judgment(s), writ or similar final process
shall be entered or filed against the Borrower or any of its subsidiaries, or
any involuntary lien(s) of any kind or character shall attach to any assets or
property of Borrower, any of which, in the judgment of Lender, might have a
material adverse effect on the financial condition or business of Borrower;

 

(vii)                           Any governmental or regulatory authority shall
take any action, any defined benefit pension plan maintained by Borrower shall
have any unfunded liabilities, or any other event shall occur, any of which, in
the judgment of Lender, might have a material adverse effect on the financial
condition or business of Borrower;

 

(viii)                        The Lender reasonably determine, in good faith,
that its security interest in the Collateral (as defined in the Security
Agreement) or the prospect of payment or performance under this Agreement or any
Loan Document is materially impaired;

 

(ix)                                Without Lender’s prior written consent, any
change shall occur in the executive management of Borrower or any of its
subsidiaries or any change shall occur in the corporate or legal structure of
Borrower or any of its subsidiaries;

 

(x)                                   The Borrower or any of its subsidiaries
shall fail to perform any of its covenants, agreements, duties or obligations or
otherwise commit any breach hereunder or in any Loan Document.

 

(b)                                 Remedies Upon Event of Default. If any Event
of Default occurs (unless waived in writing by the Lender), the full principal
amount of this Note, together with all accrued interest thereon, shall become,
at the Lender’s election, immediately due and payable in cash. Commencing 5 days
after the occurrence of any Event of Default that results in the acceleration of
this Note, the interest rate on this Note shall accrue at the rate of 18% per
annum, or such lower maximum amount of interest permitted to be charged under
applicable law.  The Lender need not provide and Borrower hereby waives any
presentment, demand, protest or other notice of any kind, and the Lender may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. Such declaration may be rescinded and annulled by Lender at any
time prior to payment hereunder. No such rescission or annulment shall affect
any subsequent Event of

 

3

--------------------------------------------------------------------------------


 

Default or impair any right consequent thereon. The Lender have the right, at
its sole option, to continue to accept interest and/or principal payments due
under the Loan Documents after any Event of Default, and such acceptance shall
not constitute a waiver of such Event of Default or an extension of the Maturity
Date unless Lender agree otherwise in writing. In the event of an Event of
Default, Borrower agrees to pay all costs incurred in connection with the
collection of this Note, or enforcement of the terms of this Note, including
Lender’s reasonable attorneys’ fees and related costs.

 

3.                                       Security Interest. As an inducement for
the Lender to make the loan evidenced by this Note, and to secure the complete
and timely payment, performance and discharge in full, as the case may be, of
all of the obligations of the Borrower under this Note, the Borrower, for
itself, and each of its subsidiaries, unconditionally and irrevocably pledges,
grants and hypothecates to the Lender a continuing and perfected security
interest in and to, a lien upon and a right of set-off against all of their
respective right, title and interest of whatsoever kind and nature in and to,
all of the assets of the Borrower.  The Borrower acknowledges and agrees that
the obligations of the Borrower under this Note, are subject to security
interest granted by the Borrower pursuant to the Security Agreement dated
January 31, 2008, by and among the Borrower and the secured parties thereto (the
“Security Agreement”) and that such obligations are “Obligations” under the
Security Agreement.  The Borrower and each of its subsidiaries shall take any
and all actions requested by the Lender in order to grant the Lender a first
priority security interest in the assets of the Borrower and its subsidiaries,
including all UCC-1 filing receipts.

 

4.                                       No Waiver of Lender’s Rights.   All
payments of principal and interest shall be made without setoff, deduction or
counterclaim. No delay or failure on the part of the Lender in exercising any of
its options, powers or rights, nor any partial or single exercise of its
options, powers or rights shall constitute a waiver thereof or of any other
option, power or right, and no waiver on the part of the Lender of any of its
options, powers or rights shall constitute a waiver of any other option, power
or right. Borrower hereby waives presentment of payment, protest, and all
notices or demands in connection with the delivery, acceptance, performance,
default or endorsement of this Note. Acceptance by the Lender of less than the
full amount due and payable hereunder shall in no way limit the right of the
Lender to require full payment of all sums due and payable hereunder in
accordance with the terms hereof.

 

5.                                       Modifications.   No term or provision
contained herein may be modified, amended or waived except by written agreement
or consent signed by the party to be bound thereby.

 

6.                                       Consent.   In accordance with the
provisions of the Loan Documents held by Lender, and solely with respect to this
Note, Lender waives its rights under those certain Loan Documents and grants its
consent to Borrower to enter into and perform the obligations in this Note.

 

7.                                       Choice of Law.   All questions
concerning the construction, validity, enforcement and interpretation of this
Note shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York, without regard to the principles of
conflicts of law thereof. Each of Borrower and Lender agree that all legal
proceedings concerning the

 

4

--------------------------------------------------------------------------------


 

interpretations, enforcement and defense of this Note shall be commenced in the
state and federal courts sitting in the City of New York, Borough of Manhattan
(the “New York Courts”). Each of Borrower and Lender hereby irrevocably submit
to the exclusive jurisdiction of the New York Courts for the adjudication of any
dispute hereunder (including with respect to the enforcement of this Note), and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper. Each of
Borrower and Lender hereby irrevocably waive personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to the other at the address in effect for notices to
it under this Note and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. EACH OF BORROWER AND LENDER HEREBY IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

8.                                       Cumulative Rights and Remedies;
Usury.   The rights and remedies of Lender expressed herein are cumulative and
not exclusive of any rights and remedies otherwise available under this Note or
applicable law (including at equity). The election of Lender to avail itself of
any one or more remedies shall not be a bar to any other available remedies,
which Borrower agrees Lender may take from time to time. If it shall be found
that any interest due hereunder shall violate applicable laws governing usury,
the applicable rate of interest due hereunder shall be reduced to the maximum
permitted rate of interest under such law.

 

9.                                       Severability.   If any provision of
this Note is declared by a court of competent jurisdiction to be in any way
invalid, illegal or unenforceable, the balance of this Note shall remain in
effect, and if any provision is inapplicable to any person or circumstance, it
shall nevertheless remain applicable to all other persons and circumstances. If
it shall be found that any interest or other amount deemed interest due
hereunder shall violate applicable laws governing usury, the applicable rate of
interest due hereunder shall automatically be lowered to equal the maximum
permitted rate of interest.

 

10.                                 Successors and Assigns.   This Note shall be
binding upon Borrower and its successors and shall inure to the benefit of the
Lender and its successors and assigns. The term “Lender” as used herein, shall
also include any endorsee, assignee or other holder of this Note.

 

11.                                 Lost or Stolen Promissory Note.   If this
Note is lost, stolen, mutilated or otherwise destroyed, Borrower shall execute
and deliver to the Lender a new promissory note containing the same terms, and
in the same form, as this Note. In such event, Borrower may require the Lender
to deliver to Borrower an affidavit of lost instrument and customary indemnity
in respect thereof as a condition to the delivery of any such new promissory
note.

 

12.                                 Due Authorization.   This Note has been duly
authorized, executed and delivered by

 

5

--------------------------------------------------------------------------------


 

Borrower and is the legal obligation of Borrower, enforceable against Borrower
in accordance with its terms except as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally.  No
consent of any other party and no consent, license, approval or authorization
of, or registration or declaration with, any governmental authority, bureau or
agency is required in connection with the execution, delivery or performance by
the Borrower, or the validity or enforceability of this Note other than such as
have been met or obtained. The execution, delivery and performance of this Note
and all other agreements and instruments executed and delivered or to be
executed and delivered pursuant hereto or thereto or the securities issuable
upon conversion of this Note will not violate any provision of any existing law
or regulation or any order or decree of any court, regulatory body or
administrative agency or the certificate of incorporation or by-laws of the
Borrower or any mortgage, indenture, contract or other agreement to which the
Borrower is a party or by which the Borrower or any property or assets of the
Borrower may be bound.

 

13.                                 Notice.   Any and all notices or other
communications or deliveries to be provided by the Lender hereunder shall be in
writing and delivered personally, by facsimile, sent by a nationally recognized
overnight courier service or sent by certified or registered mail, postage
prepaid, addressed to the Borrower, or such other address or facsimile number as
the Borrower may specify for such purposes by notice to the Lender delivered in
accordance with this paragraph.  Any and all notices or other communications or
deliveries to be provided by the Borrower hereunder shall be in writing and
delivered personally, by facsimile, sent by a nationally recognized overnight
courier service or sent by certified or registered mail, postage prepaid,
addressed to the Lender at the address of the Lender appearing on the books of
the Borrower, or if no such address appears, at the principal place of business
of the Lender.  Any notice or other communication or deliveries hereunder shall
be deemed given and effective on the earliest of (i) the date of transmission if
delivered by hand or by telecopy that has been confirmed as received by
5:00 P.M. on a business day, (ii) one business day after being sent by
nationally recognized overnight courier or received by telecopy after 5:00 P.M.
on any day, or (iii) five business days after being sent by certified or
registered mail, postage and charges prepaid, return receipt requested.

 

14.                                 Time of the Essence.  Time is of the essence
of this Note.

 

15.                                 Current Report.  Within 2 business days from
the date of this Note, the Borrower shall file a Current Report on Form 8-K with
the Securities and Exchange Commission, attaching this Note, and disclosing the
material terms of this Note.

 

Prior to signing this Note, Borrower has consulted with its counsel and has read
and understands all the provisions of this Note.  Borrower agrees to the terms
of the Note and acknowledges receipt of a completed copy of the Note.

 

6

--------------------------------------------------------------------------------


 

The undersigned signs this Note as a maker and not as a surety or guarantor or
in any other capacity.

 

 

 

ETELOS, INC.

 

 

 

 

 

By:

 

 

Name: Daniel J.A. Kolke

 

Title: Chairman & Chief Executive Officer

 

7

--------------------------------------------------------------------------------